NO. 07-10-0018-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                               AUGUST
3, 2010
                                            ______________________________
 
                                                         JOEL JACOB FLORES, 
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
                                                                                                            Appellee
                                           _______________________________
 
                      FROM THE 396TH
DISTRICT COURT OF TARRANT COUNTY;
 
                         NO. 1102149D; HON.
GEORGE GALLAGHER, PRESIDING
                                           _______________________________
 
Anders Opinion
_______________________________
 
Before QUINN, C.J., and CAMPBELL and PIRTLE,
JJ.
Joel
Jacob Flores (appellant) appeals his conviction for aggravated sexual assault
of a child under fourteen years of age.  Appellant’s appointed
counsel has now filed a motion to withdraw, together with an Anders1
brief, wherein he certified that, after diligently searching the record, he
concluded that the appeal was without merit. 
Along with his brief, appellate counsel filed a copy of a letter sent to
appellant informing him of counsel’s belief that there was no reversible error
and of appellant’s right to file a response pro se.  Appellant timely filed a pro se response.
            In compliance with the principles
enunciated in Anders, appellate counsel discussed three potential areas
for appeal.  They included the 1)
admonishments concerning punishment and sex offender registration, 2) amount of
punishment assessed and 3) ineffective assistance of counsel.  However, counsel then proceeded to explain
why the issues were without merit.
            In addition, we have conducted our
own review of the record and appellant’s pro
se response to assess the accuracy of appellate counsel’s conclusions and
to uncover any reversible error pursuant to Stafford v. State, 813
S.W.2d 508 (Tex. Crim. App. 1991).  After
doing so, we concur with counsel’s conclusions. 

            Accordingly, the motion to withdraw
is granted, and the judgment is affirmed.[1] 
 
                                                                                    Brian
Quinn 
                                                                                    Chief
Justice
 
Do not publish.     
 
 
 




1See
Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.
1396, 18 L. Ed. 2d 493 (1967). 


[1]Appellant has the right to file a pro
se petition for discretionary review from this opinion.